DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a top end” in line 19 of the claim is unclear if the top end is the same or different from the previously defined top end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-12, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over De Miranda Macdowell (US 2010/0275513) in view of Rasmussen (US 5,251,399).
In re. claim 1, Macdowell teaches a system, comprising: a vegetation support assembly comprising: a plurality of raised soil containers (set of two or three vases (3) involving column (1)) (fig. 4) (para [0031]) supported by a plurality of brackets (brackets shown but not labeled in figure 4); a plurality of ribs (4) (fig. 1) supported by a plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) (fig. 1); and a plurality of connecting members (tie rods (5) extending from between arms (4)) (fig. 1) attaching at least one of the plurality of ribs to another one of the plurality of ribs (fig. 1), the plurality of connecting members and the plurality of ribs thereby forming a trellis structurally configured to support vegetation (figs. 7-8); and a support structure (2) configured to attach to and support the vegetation support assembly (fig. 1), where the plurality of raised soil containers is disposed at the top end of the support structure (fig. 1).
Macdowell fails to disclose a base disposed on a bottom end of the support structure, one or more hollow posts connected to the base, the one or more hollow posts extending from the bottom end of the support structure to a top end of the support structure, at least one drain line operable to drain fluid from a first end of the drain line disposed in at least one raised soil container of the plurality of raised soil containers through the one or more hollow posts to a second end of the drain line disposed external to the at least one raised soil container, and at least one supply line extending from a bottom end of the support structure through the one or more hollow posts to a top end of the support structure to provide one or more of water and nutrients from the bottom end of the support structure to the plurality of raised soil containers.
Rasmussen teaches a base (12) disposed on a bottom end of the support structure (fig. 3), a hollow post (30) connected to the base, the hollow post extending from the bottom end of the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell to include the teachings of Rasmussen to have the recited supply and drain configuration, since Macdowell discusses internal plumbing for plant irrigation, and doing so provides know internal plumbing techniques for watering and draining the plants.
In re. claim 3, Macdowell as modified by Rasmussen (see Rasmussen) teach the system of claim 1, further comprising an irrigation system comprising: at least one irrigation line (66) operable to bring one or more of water and nutrients from a first end of the irrigation line connected to the supply line to a second end of the irrigation line disposed in at least one raised soil container (col. 3, ln. 66-68); and a controller (timer (23)) operable to control on a predetermined time interval an amount of one or more of water and nutrients to the at least one raised soil container (col. 3, ln. 48-52) from a water reservoir (25) in fluid communication with the supply line (65) and the at least one irrigation line (66) (col. 4, ln. 8-16).
In re. claim 4, Macdowell as modified by Rasmussen (see Rasmussen) teach the system of claim 3, further comprising: a pump (26) connected to the supply line (65) and structurally configured to control an amount of one or more of water and nutrients supplied through the supply 
In re. claim 8, Macdowell as modified by Rasmussen (see Macdowell) teach the system of claim 1, wherein each of the plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) is sized and shaped to align with and fit onto at least one of the plurality of ribs (4) and the support structure (2) (fig. 1), each of the plurality of supporting members comprises one or more fastening features (tie rod ends) structurally configured to cooperate with corresponding fastening features disposed on the plurality of ribs (surface to which tie rods are attached), and each of the plurality of supporting members comprises one or more engagement features (tie rod ends) structurally configured to cooperate with corresponding engagement features disposed on the support structure (top attachment point for tie rods (5)) to align the plurality of supporting members and plurality of ribs in a predetermined configuration (fig. 1).
In re. claim 10, Macdowell teaches a system, comprising: a vegetation support assembly comprising: a plurality of raised soil containers (set of two or three vases (3) involving column (1)) (fig. 4) (para [0031]) supported by a plurality of brackets (brackets shown but not labeled in figure 4); a plurality of ribs (4) (fig. 1) supported by a plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) (fig. 1); and a plurality of connecting members (tie rods (5) extending from between arms (4)) (fig. 1) attaching at least one of the plurality of ribs to another one of the plurality of ribs (fig. 1), the plurality of connecting members and the plurality of ribs thereby forming a trellis structurally configured to support vegetation (figs. 7-8); and a support structure configured to attach to and support the vegetation support assembly comprising: a base (bench structure) disposed on a bottom end of the support structure (fig. 7); and a post (2) connected to the base, the post extending from the bottom end of the support structure to a top end of the support structure (fig. 7).

Rasmussen teaches a pathway within a hollow post (30) (fig. 3), wherein the pathway extends from the bottom end of the support structure to the top end (50) of the support structure (fig. 3) to provide one or more of water and nutrients to at least one raised soil container and to remove excess fluid from the at least one raised soil container (fig. 3), an irrigation system (e.g. main water line (65) and water feed line (66)); and a drainage system (e.g. return lines (63, 68)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell to include the teachings of Rasmussen to have the recited supply and drain configuration, since Macdowell discusses internal plumbing for plant irrigation, and doing so provides know internal plumbing techniques for watering and draining the plants.
In re. claim 11, Macdowell as modified by Rasmussen (see Rasmussen) teach the system of claim 10, wherein the irrigation system comprises: at least one supply line (65), wherein the support structure is configured to receive the at least one supply line disposed in the pathway within part or all of the hollow post (30) (fig. 3); at least one irrigation line (66) operable to bring one or more of water and nutrients from a first end of the irrigation line connected to the supply line through the one or more hollow posts to a second end of the irrigation line disposed in the at least one raised soil container (70) (fig. 3); and a controller (timer (23)) operable to control on a predetermined time interval an amount of one or more of water and nutrients to the at least one of the raised soil 
In re. claim 12, Macdowell as modified by Rasmussen (see Rasmussen) teach the system of claim 11, wherein the drainage system comprises at least one drain line (68) operable to drain fluid from a first end of the drain line disposed in the at least one raised soil container through the one or more hollow posts to a second end of the drain line disposed within a hollow core of a post (30) connected to the base (fig. 3) or in a water reservoir (18) at the bottom end of the support structure (col. 4, ln. 2-7).
In re. claim 17, Macdowell teaches a method comprising: providing a support structure (2); providing a vegetation support assembly comprising: a plurality of soil containers (set of two or three vases (3) involving column (1)) (fig. 4) (para [0031]) supported by a plurality of brackets (brackets shown but not labeled in figure 4); a plurality of ribs (4) (fig. 1) supported by a plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) (fig. 1); and a plurality of connecting members (tie rods (5) extending from between arms (4)) (fig. 1) attaching at least one of the plurality of ribs to another one of the plurality of ribs (fig. 1), the plurality of connecting members and the plurality of ribs thereby forming a trellis structurally configured to support vegetation (figs. 7-8); and engaging the support structure with the vegetation support assembly to form a vegetated canopy system by configuring the support structure to attach to and support the vegetation support assembly (fig. 1).
Macdowell fails to disclose a base disposed on a bottom end of the support structure; one or more hollow posts connected to the base, the one or more hollow posts extending from the bottom end of the support structure to a top end of the support structure; providing an irrigation system; providing at least one drain line, installing the irrigation system; and installing the at least one drain line.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell to include the teachings of Rasmussen to have the recited supply and drain configuration, since Macdowell discusses internal plumbing for plant irrigation, and doing so provides know internal plumbing techniques for watering and draining the plants.
In re. claim 18, Macdowell as modified by Rasmussen (see Rasmussen) teach the method of claim 17 wherein the irrigation system comprises  at least one supply line (65) extending from a bottom end of the support structure to a top end (50) of the support structure to provide one or more of water and nutrients from the bottom end of the support structure to the plurality of raised soil containers (col. 4, ln. 8-19), where the plurality of raised soil containers is disposed at the top end of the support structure (as is shown in Macdowell); and at least one irrigation line (66) operable to bring one or more of water and nutrients from a first end of the irrigation line connected to the supply line to a second end of the irrigation line disposed in at least one raised soil container (col. 3, ln. 66-68).
In re. claim 19, Macdowell as modified by Rasmussen (see Rasmussen) teach the method of claim 18 wherein the irrigation system further comprises a controller (timer (23)), a pump (26), and a power supply (22) electrically coupled to the controller and the pump (col. 3, ln. 48-52) and operable to control on a predetermined time interval an amount of one or more of water and nutrients to the 
In re. claim 21, Macdowell as modified by Rasmussen (see Rasmussen) teach the method of claim 17, wherein the at least one drain line is operable to drain fluid from a first end (82) of the drain line disposed in the at least one raised soil container (fig. 7) (col. 5, ln. 6-12) through the one or more hollow posts to a second end (68) of the drain line disposed external to the at least one raised soil container (fig. 3).
In re. claim 22, Macdowell as modified by Rasmussen (see Rasmussen) teach the system of claim 1, wherein the base comprises a reservoir-containing base (25) and a base stand (e.g. walls surrounding column (30)) (fig. 2).

Claims 5-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Rasmussen as applied to claims 4 and 12 respectively above, and further in view of Iggulden et al. (US 4,852,802).

In re. claim 5, Macdowell as modified by Rasmussen fail to disclose at least one moisture sensor configured to detect a moisture level in soil contained in at least one soil container, where the controller is configured to receive a signal from the moisture sensor and to control operation of the pump in response to the signal.
Iggulden teaches at least one moisture sensor (24’) configured to detect a moisture level in soil (col. 7, ln. 48-51), where a controller (logic (38)) is configured to receive a signal from the moisture sensor and to control operation in response to the signal (col. 7, ln. 48-51).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen to include 
In re. claim 6, Macdowell as modified by Rasmussen fail to disclose the power supply comprises a photovoltaic panel and a rechargeable battery.
Iggulden teaches the power supply comprises a photovoltaic panel and a rechargeable battery (col. 7, ln. 29-31).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen to include the teachings of Iggulden to have at least one moisture sensor configured to detect a moisture level in soil, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a remote source of power. 
In re. claim 13, Macdowell as modified by Rasmussen (see Rasmussen) teach the system of claim 12, further comprising: a pump (26) connected to the supply line (65) and structurally configured to control an amount of one or more of water and nutrients supplied through the supply line to the at least one raised soil container (via timer (23)); where the controller is configured to control operation of the pump (via timer (23)); and a power supply (22) electrically coupled to the pump and the controller (col. 3, ln. 48-52).
Macdowell as modified by Rasmussen fail to disclose at least one moisture sensor configured to detect a moisture level in soil contained in at least one soil container, where the controller is 
Iggulden teaches at least one moisture sensor (24’) configured to detect a moisture level in soil (col. 7, ln. 48-51), where a controller (logic (38)) is configured to receive a signal from the moisture sensor and to control operation in response to the signal (col. 7, ln. 48-51).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen to include the teachings of Iggulden to have at least one moisture sensor configured to detect a moisture level in soil, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing water or nutrients based on the moisture content of the soil. 
In re. claim 14, Macdowell as modified by Rasmussen fail to disclose the power supply comprises a photovoltaic panel and a rechargeable battery.
Iggulden teaches the power supply comprises a photovoltaic panel and a rechargeable battery (col. 7, ln. 29-31).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen to include the teachings of Iggulden to have at least one moisture sensor configured to detect a moisture level in soil, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a remote source of power. 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Rasmussen as applied to claim 8 above, and further in view of Crawford (US 4,194,319).

In re. claim 9, Macdowell as modified by Rasmussen fail to disclose the one or more engagement features comprises a slider assembly comprising: a slider that hingedly engages the plurality of supporting members and slides along the support structure; and a fastener that secures the slider to the support structure.
Crawford teaches a slider assembly comprising: a slider (24) (figs. 1 and 4) that hingedly engages (via moveable arm (18)) a plurality of supporting members (18) and slides along the support structure (col. 3, ln. 33-38); and a fastener (34) that secures the slider to the support structure (col. 3, ln. 38-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen to .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Rasmussen and Iggulden as applied to claim 15 above and further in view of Crawford.

In re. claim 16, Macdowell as modified by Rasmussen and Iggulden fail to disclose the one or more engagement features comprises a slider assembly comprising: a slider that hingedly engages the plurality of supporting members and slides along the support structure; and a fastener that secures the slider to the support structure.
Crawford teaches a slider assembly comprising: a slider (24) (figs. 1 and 4) that hingedly engages (via moveable arm (18)) a plurality of supporting members (18) and slides along the support structure (col. 3, ln. 33-38); and a fastener (34) that secures the slider to the support structure (col. 3, ln. 38-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen and Iggulden to incorporate the teachings of Crawford to have the recited slider assembly, for the purpose of improving ease of transporting the system.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Rasmussen as applied to claim 22 above, and further in view of Murphy (US 8,756,860).


Murphy teaches a soil container (80) is suspended by a hanger comprising: a plurality of attachments (around the upper rim) (fig. 1), a plurality of straps (extending from the upper rim) (fig. 1); and a hook (81).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Rasmussen to include the teachings of Murphy to have the recited soil hanger connection, for the purpose of providing easily removable connection means.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647